Per Curiam:

This case was submitted to the court (a jury, having been waived) upon an agreed statement of facts, on June 2, 1906, and no other evidence was produced or offered. On the 16th day of the same month, the court having taken the case under advisement, judgment was rendered in favor of the defendant and against the plaintiff for costs. No order extending the time for making and serving a case-made for appeal was asked for or entered by the court. A motion for a new trial, however, was filed within the time prescribed by statute, and this motion was heard and denied November 14, 1906. A Case-made was served within ten days thereafter, and was settled and signed December 4, 1906. As there was no issue of fact tried there could be no new trial of such an issue (Darling v. Railway Co., 76 Kan. 893, 94 Pac. 202) ; also, as the decision involved only the determination *762of a question of law, no new trial was necessary, and the filing of such motion did not. extend the time for making and serving a case-made. (Wagner v. Railway Co., 73 Kan. 283, 85 Pac. 299.)
It follows that the judgment became final and the court lost jurisdiction to settle and sign a case-made upon the expiration of ten days after the rendition of the judgment.
The proceeding in error is dismissed.